DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 7 and 9 are objected to because of the following informalities: 
Claim 7, on line 1, recites “A spring drive” which should be changed to “the spring drive”.
Claim 9, on line 1, recites “A circuit breaker” which should be changed to “the circuit breaker”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baginski et al. (US 4,649,244) hereafter “Baginski” in view of Niklaus (US 5,541,378).
Regarding claim 1, Baginski discloses a spring drive cam (62) for a spring drive of a circuit breaker (¶ [Abstract]) comprising a flat cam profile (62) configured for to rotate around a rotation axis in the spring drive (Figures 3-4), wherein the flat cam profile comprises a radius (R) being the distance between a point of the cam profile and its axis of rotation that changes depending on an angle (α) of rotation relative to a base angle (α0) in an initial position of the cam (Figures 3-4).
However Baginski fails to explicitly disclose a rate (dR/dα) defined by a change of the radius (R) per change of the angle (α) is ≤ 0.3 mm/° for the radius (R) ≥ 82 mm and ≤ 125 mm and the angle (α) ≥ 950 and ≤ 210°.
Niklaus teaches a drive device (18) for a switch in which a first section (48) of the curve path (20) of the cam disk (18), which, as the azimuth increases counter to the direction of rotation (D), exhibits an increasing radius (¶ [Abstract]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Baginski’s device according to known methods to incorporate the teachings of Niklaus to employ a particular radius for flat cam profile in order to achieve the desired actuation force.  
Regarding claim 2, the combination of Baginski and Niklaus teaches most of the claim limitations except for the rate (dR/dα) is < 0.28 mm/°, 0.28 mm/° and/or constant.
Since the particular parameter of the rate of radius change affects the actuation time and force, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the rate of radius change in order to achieve the desired force level for actuating the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 3, the combination of Baginski and Niklaus teaches most of the claim limitations except for the rate (dR/dα) ≤ 0.3 mm/° or ≤ 0.28 mm/°, the radius (R) is ≥ 82 mm or ≥ 92 mm and ≤ 125 mm or ≤ 115 mm.
Since the particular parameter of the rate of radius change affects the actuation time and force, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the rate of radius change in order to achieve the desired force level for actuating the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 4, the combination of Baginski and Niklaus teaches most of the claim limitations except for the rate (dR/dα) ≤ 0.3 mm/° or ≤ 0.28 mm/°, the angle (α) is ≥ 95° or ≥ 105° and ≤ 210° or ≤ 20°.
Since the particular parameter of the rate of radius change affects the actuation time and force, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the rate of radius change in order to achieve the desired force level for actuating the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 5, the combination of Baginski and Niklaus teaches most of the claim limitations except for any rate (dR/dα), the radius (R) is ≥ 40 and ≤ 130 mm.
Since the particular parameter of the rate of radius change affects the actuation time and force, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the rate of radius change in order to achieve the desired force level for actuating the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 6, the combination of Baginski and Niklaus teaches most of the claim limitations except for the radius (R) < 82 mm or < 92 mm and/or the angle (α) < 95° or < 105°, the rate (dR/dα) is > 0.3 mm/°, and/or, for the radius (R) > 125 mm or > 115 mm and/or the angle (α) > 210° or > 200°, the rate (dR/dα) is < than the rate (dR/dα) of ≤ 0.3 mm/°.
Since the particular parameter of the rate of radius change affects the actuation time and force, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the rate of radius change in order to achieve the desired force level for actuating the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 7, Baginski further teaches an opening spring (66) configured to open the circuit breaker and a closing spring (74) configured to close the circuit breaker and reloading the opening spring, wherein the opening spring and the closing spring are in rotational contact with the cam (Figures 3-4).
Regarding claim 8, the combination of Baginski and Niklaus teaches most of the claim limitations except for the rate (dR/dα) ≤ 0.3 mm/° yields a rotational speed of the cam of ≤ 4600°/s.
Since the particular parameter of the rate of radius change affects the actuation time and force, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the rate of radius change in order to achieve the desired force level for actuating the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 9, Baginski further teaches a couple of conducting terminals (64 and the fixed terminal shown in Fig. 4), wherein the spring drive is configured to move at least one of the conducting terminals for electrically connecting and disconnecting the conducting terminals (Figures 4-5).
Regarding claim 10, Baginski further teaches one of the conducting terminals is provided as contact plug and the other of the conducting terminals is provided as corresponding contact tulip, wherein the conducting terminals are arranged in coaxial arrangement and at least one of the conducting terminals is arranged movable relative to the other of the of the conducting terminals (Figures 4-5, C. 3, L. 24-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833